


EXHIBIT 10.37
Titan Machinery Inc. Fiscal 2015 Non-Employee Director Compensation Plan
Each non-employee director of Titan Machinery Inc. shall receive:
•
an annual cash retainer of $50,000;

•
an annual grant of $70,000 worth of restricted stock on the first trading day of
the second month of the second quarter (1) (per the terms of the Company’s
equity awards grant policy) which provides for the lapse of restrictions on the
first anniversary of the date of grant;

•
an additional retainer of $25,000 for the Audit Committee Chair;

•
an additional retainer of $10,000 to each of the Chairs of the Governance and
Compensation Committees;

•
an additional retainer of $15,000 to the lead independent director; and

•
reimbursement of reasonable expenses incurred in connection with their services
as directors.

                                                                                                      
(1) The fair market value of the Company’s common stock shall be equal to the
closing price of the Company’s common stock on the Nasdaq stock market on the
date of determination, or if such date is not a trading date on the Nasdaq
Global Select market, the nearest preceding trading date.




